Citation Nr: 0027589	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  95-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition.

2.  Entitlement to service connection for a bilateral eye 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964 and from October 1990 to August 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

These claims were previously before the Board and were the 
subject of a September 1997 remand which sought development 
of the evidence.

The veteran's claim of entitlement to service connection for 
a bilateral eye condition is addressed in the remand attached 
to this decision.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had any stomach condition while in service.

2.  There is no competent evidence which shows that any 
current stomach condition was incurred in or aggravated by 
service, is proximately due to or the result of any disease 
or injury incurred in or aggravated by service, is the result 
of exposure to a chemical agent while in service, or is the 
manifestation of an undiagnosed illness.

3.  The veteran's stomach condition and symptomatology have 
been attributed to the known clinical diagnoses of chronic 
gastritis and irritable bowel syndrome related to alcohol 
abuse.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a stomach condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a stomach condition during 
active duty service; (2) whether he currently has a stomach 
condition; and if so, (3) whether any current stomach 
condition was incurred in or aggravated by service, is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, is etiologically 
related to any exposure to a chemical agent in service, or is 
the manifestation of an undiagnosed illness.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).

The veteran has also alleged that his stomach condition is 
the manifestation of an undiagnosed illness.  The pertinent 
regulations provide that except as provided in 38 C.F.R. 
§ 3.317(c), VA shall pay compensation in accordance with 
38 U.S.C.A. Chapter 11, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  For purposes 
of this determination, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  For purposes of this determination, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  The disability referred to 
in this section shall be considered service connected for 
purposes of all laws of the United States.  38 C.F.R. 
§ 3.317(a) (1999).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (1999).

Compensation shall not be paid under 38 C.F.R. § 3.317:  (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c) (1999).

For purposes of this determination the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. § 3.317(d) 
(1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any stomach 
condition while on either period of active duty.  The 
veteran's April 1964 service separation examination found his 
abdomen and viscera to be normal. In the accompanying report 
of medical history the veteran indicated that he did not 
have, nor had he ever had, frequent indigestion or stomach, 
liver, or intestinal trouble.  The veteran's June 1991 
service examination, conducted prior to his August 1991 
separation from service, found his abdomen and viscera to be 
normal and did not note any stomach condition.  In the 
accompanying report of medical history the veteran indicated 
that he did not have, nor had he ever had, frequent 
indigestion or stomach, liver, or intestinal trouble.

In a VA Persian Gulf Screening Questionnaire completed on 
November 17, 1993, the veteran indicated that he had stomach 
problems.  He indicated that he drank one half gallon of 
whiskey and a 12-pack each week.  Examination found that the 
veteran reported decreased appetite and epigastric and 
abdominal discomfort since December 1990.  A February 4, 
1994, VA examination found heartburn, abdominal pain, and 
food intolerance.  The veteran also reported early satiety.  
The examination found that the veteran did not have 
dysphagia, nausea and vomiting, hematemesis, melena, 
jaundice, changed bowel habits, hepatitis, peptic ulcer, and 
pancreatitis.

A March 31, 1994, VA upper GI series was reported as 
negative, with no sign of ulcer disease or neoplasm.  The 
result was considered negative.  A March 31, 1994, VA 
radiology diagnostic report shows that the psoas margins were 
satisfactorily demarcated.  The kidneys were normal in size, 
configuration, and position.  There were no opaque bilary or 
urinary tract calculi.  The intestinal gas shadows were 
within normal limits.  There was no evidence of organomegaly 
or soft tissue masses.  The results were considered negative.  
A March 31, 1994, VA barium examination of the esophagus 
appeared negative for pathology and was considered a negative 
esophogram.  A March 31, 1994, VA radiology diagnostic report 
shows that a barium meal was followed to the terminal ileum 
and the transit time was normal.  There was no evidence of 
segmentation, flocculation, or extrinsic mass displacement.  
The mucosa appeared normal from jejunum to terminal ileum.  
The impression was of a negative small bowel study.

An April 18, 1994, VA general medical examination notes that 
the veteran reported epigastric discomfort without loss of 
appetite, vomiting, or change in bowel habits for the 
previous six to eight months.  The complaint had abated 
considerably during recent weeks.  He was on no medications.  
Physical examination found the abdomen soft and nontender.  
The liver and spleen were not palpable.

In an August 13, 1994, service examination, the veteran's 
abdomen and viscera were found to be normal.  In the 
accompanying report of medical history, the veteran indicated 
that he did not have nor had he ever had frequent 
indigestion.  However, he reported stomach, liver, or 
intestinal trouble.

A July 7, 1995, service examination made no findings 
regarding the veteran's abdomen and viscera, but does not 
note any stomach condition.  In the accompanying report of 
medical history, the veteran reported frequent indigestion, 
but reported that he did not know if he had, or if he had 
ever had, stomach, liver, or intestinal trouble.

An October 17, 1995, VA medical report notes that the 
veteran's abdomen was soft.  Bowel sounds were normal.  No 
hepatosplenomegaly was noted.  There were no guarding, 
tenderness, rebound, rigidity, masses, or bruits.

A September 26, 1997, VA gastroenterology consults notes that 
the veteran complained of blood in his stool.  He had 
multiple gastrointestinal complaints and an abnormal liver 
function test.  The examiner felt that the veteran was 
minimizing his complaints, but appeared to have morning 
vomiting if he ate breakfast.  He was able to eat after being 
up a few hours.  He had loose stools, but attributed this to 
his "liquid diet."  He said he had poor appetite, but 
denied weight loss.  He was noted to have heme positive 
stools and elevated GGT prompting the consult.  He gave a 
vague history of peptic ulcer disease many years ago.  He had 
noticed occasional scant amounts of bright red blood from the 
rectum.  He admitted to drinking "a couple of beers a day 
and two to three drinks in the evening."  His wife had asked 
him to stop drinking in the past, which he had done but found 
that he couldn't sleep when not drinking.  When confronted 
with the possibility of an alcohol problem he stated that he 
could stop whenever he wanted.  There was no history of 
chronic medical disorder.  The veteran's social history notes 
that he smoked, worked as a mechanic, and abused alcohol.  
Physical examination of the veteran's abdomen demonstrated 
palpable hepatomegaly.  The examiner provided diagnoses of 
heme positive stools; a vague history of peptic ulcer disease 
with morning vomiting (which was suspected to be due to 
alcohol use) with a proposal to rule out peptic ulcer 
disease; elevated GGT, secondary to alcohol; macrocytosis, 
secondary to alcohol; and alcoholism with severe denial 
process.

A December 22, 1997, VA stomach examination shows that the 
veteran complained of abdominal pain.  The veteran complained 
for the first time of abdominal pain at his Persian Gulf 
Registry examination in February 1994.  He stated that his 
symptoms began in December 1990.  He did not complain of any 
gastrointestinal symptoms on his separation examination.  He 
avoided eating breakfast and lunch because he vomited the 
food, but at supper time he was able to retain food.  He 
claimed he had no appetite.  His weight fluctuated, but he 
now weighed 175.  A year ago, he was 186.  A year before that 
he was 172.  He weighed 200 pounds in 1987.  He also had 
loose stools three to four times a day, soft to solid.  He 
had no alternating constipation.  He denied any incontinence.  
He denied any acidic regurgitation or epigastric burning.  He 
had no history of jaundice or liver enlargement.  He had one 
bout of gross rectal bleeding a year prior but the rectal 
examination was negative for mass.  His abdominal pain was 
relieved by Maalox.  Upper gastrointestinal examination in 
1994 was normal.  He was referred to a gastroenterologist in 
September 1997 who suspected his symptoms were alcohol-
related.  The veteran admitted to four mixed drinks in the 
evening to sleep.  He smoked one pack per day for thirty 
years.

Physical examination found the abdomen without tenderness, 
organomegaly, or superficial abdominal veins.  There were no 
masses.  Liver function tests showed a high GGT.  He had 
positive stool occult blood tests.  The examiner diagnosed 
chronic gastritis and irritable bowel syndrome related to 
alcohol abuse.  This was confirmed by prior consultation 
reports.  The signs and symptoms were most likely explained 
by the history and laboratory tests and substance abuse as 
listed in the problem list.  The abnormal liver function test 
and macrocytosis were effects of alcohol.  The examiner 
stated that there was no undiagnosed illness incurred during 
active military service in the Gulf War.  His claim of 
abdominal pain in December 1990 may have been stress-related 
at the time.  It was not substantiated in his service medical 
records.  He only complained of it for the first time in 
1994, and did not complain of it in 1995.  He denied 
gastrointestinal symptoms in his separation medical 
examination in June 1991.  Therefore, the examiner found no 
evidence of a supervening condition or event preceding the 
present illness.  The examiner did not think that the 
veteran's gastrointestinal condition or his other conditions 
were manifestations of an undiagnosed illness.  Each was a 
separate entity.  Research of the literature revealed no 
known effect of the Chemical Agent Resistance Coating to the 
gastrointestinal system.  The examiner noted that this report 
was prepared with knowledge of the December 30, 1997, report.

A December 30, 1997, VA gastrointestinal examination shows 
that the veteran's major complaint was diarrhea which started 
five years prior, approximately one year after returning from 
the Persian Gulf.  He described his stools as watery in 
consistency, up to three or four times per day, every day.  
However, all of his bowel movements occurred within the first 
hour of the day and started within ten minutes of rising from 
bed.  The stool color was yellow.  On one or two occasions in 
the previous year he had black stool, but only as one 
isolated stool (not several in succession) which was at a 
time that he was not taking any Pepto-Bismol.  Once or twice 
a week he had a solid bowel movement.  He virtually never had 
a bowel movement after 9:00 a.m.  On one occasion he saw some 
bright red blood spots on the toilet paper in November 1997.  
Prior to five years before the examination the veteran's 
bowel habits were described as extremely regular.  There was 
no family history of chronic diarrhea, irritable bowel 
syndrome, or inflammatory bowel disease.  The veteran stated 
that he had lost interest in food and that he believed that 
his appetite was less than it used to be or should be.  It 
was not that he had early satiety.  He said that even the 
smell of food made him feel full and he virtually never felt 
hungry.  He described occasional vomiting but only if he 
tried to eat something in the morning.  And then he would 
only vomit whatever he ate within ten minutes.  The food came 
up with a bitter taste, however he was able to drink a cup of 
coffee and that was all he had between the time he arose, 
usually at 7:00 a.m., and the first meal of the day between 
noon and 1:00 p.m.  He described occasional stomach aches 
which would last for two to three hours at a time except that 
if he took Maalox his stomach aches would go away within 
three minutes.  These stomach aches occurred three to four 
times per week.  They were present in the upper midline of 
the abdomen.  He described it as the same quality of aches as 
that he had in association with arthralgias in his hands and 
fingers.  He stated that he was intolerant of milk and dairy 
products, especially if he drank more than three ounces of 
milk at a time.  He would get diarrhea that would occur 
within thirty minutes.  He used to take medications with 
milk, but now used apple juice, which he tolerated.

The veteran drank at least two mixed drinks per day.  He 
denied alcohol dependency or drug usage.  He was a heavy 
smoker of three packs a day until three months prior when he 
lost his sense of smell and taste for tobacco.  His weight 
fluctuated.   One year prior his weight was 186, while it was 
178 at the examination.  He was not alarmed by an eight pound 
weight loss, and desired to lose more weight to put him at 
ideal for height and age.  Prior to the previous year his 
weight had been stable.

Physical examination found the abdomen soft, nontender, 
protuberant, and with no palpable hernias present.  There 
were no palpable masses or hepatosplenomegaly.  Bowel sounds 
were normal.  Digital rectal examination found no palpable 
hemorrhoids.  The prostate was unremarkable.  No palpable 
rectal masses were noted.  The stool was brown and hemocccult 
was negative.  The examiner found that the veteran's symptoms 
were not temporally related to his duty in Saudi Arabia or 
the Persian Gulf and felt that the fact that his symptoms, 
while chronic and of a regular pattern, were present only in 
the early morning hours was not highly suggestive of symptoms 
that would be produced by irreversible structural or 
metabolic changes.  In that case, one would expect diarrhea, 
vomiting, and abdominal pain more throughout the 24 hour time 
span.  His other symptoms such as loss of appetite didn't 
correlate well with observations regarding his weight, and it 
was difficult to explain the eight pound weight loss in the 
previous year as relevant to diarrhea or early morning post 
prandial vomiting which had been present for more than five 
years.  The laboratory tests which had been done suggested 
some alcoholic liver disease with elevated MCV, macrocytosis, 
and elevated GGT, and might also suggest that his diarrhea 
and appetite changes might be due to alcohol effects on other 
parts of his digestive tract.  The epigastric stomach aches 
being relieved by Maalox suggested acid peptic etiology, 
however the lack of relationship to food or time of day and 
the quality of the pain were not consistent with acid peptic 
disease.  The examiner knew of no relationship that had been 
established between the chemical agent of CARC and the 
gastrointestinal tract.  Further research in that area was 
pending.  The examiner felt that the possibility of the 
diarrhea being secondary to an infectious agent or idiopathic 
inflammatory bowel disease needed to be considered and 
specifically excluded through appropriate testing.  But, 
these were not highly compatible with the fact that he only 
had diarrhea in the early morning and not throughout the day.  
Overall, the examiner found his symptoms to be more 
consistent with a diagnosis of irritable bowel syndrome and 
alcohol-related gastrointestinal effects on the liver and 
intestines than with structural or metabolic gastrointestinal 
disease.  The examiner felt that his current symptoms were 
less likely to be connected to service or to specific 
exposure to CARC.  He probably had incidental lactose 
intolerance.  The examiner felt that peptic ulcer disease 
should also be excluded along with irritable bowel disorder, 
infectious diarrhea, and especially chronic giardiasis.  The 
examiner recommended further evaluation.

The Board finds that the service medical records do not 
provide evidence that there was any treatment or complaint of 
any stomach condition while on active duty service.  The 
evidence of record also does not provide competent medical 
evidence that any current stomach condition is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service or that any current stomach condition 
is the result of exposure to any chemical agent while in 
service.  Furthermore, the evidence of record provides 
competent medical evidence which shows that the veteran's 
stomach condition and symptomatology are attributed to a 
known clinical diagnosis, chronic gastritis and irritable 
bowel syndrome related to alcohol abuse, and thus are not 
shown to be manifestations of an undiagnosed illness.  
Therefore, the Board finds that the veteran's claim fails to 
show the required elements of a well grounded claim.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the May 1995 statement of 
the case, the April 1996 supplemental statement of the case, 
the August 1999 supplemental statement of the case, and in 
the above discussion.

Although the RO did not specifically state on all occasions 
that it denied the veteran's claim on the basis that it was 
not well grounded, the Board concludes that this was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (where a Board decision disallows a 
claim on the merits and the Court finds the claim to be not 
well grounded, the appropriate remedy is to affirm the 
Board's decision on the basis of nonprejudicial error).  The 
Board, therefore, concludes that denying the appeal of the 
veteran's claim because the claim is not well grounded is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The veteran's claim of entitlement to service connection for 
a stomach condition is denied because it is not well 
grounded.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
September 1997 remand requested a VA visual examination 
wherein the examiner provided specific opinions.  The August 
1998 VA eye examination conducted on remand failed to provide 
those opinions specifically requested.  In fact, that 
examination is mostly indecipherable.

Therefore, the Board feels that a VA examination in which the 
examiner provides the requested opinions in legible format is 
necessary in order to adjudicate the veteran's claim.

The Board makes no finding as to whether or not the veteran's 
claim is well grounded as such a finding would be premature.  
The additional evidence sought on remand could have bearing 
upon whether or not the claim is well grounded.  Therefore, a 
decision on that issue is premature at this time.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA visual examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
shall be typewritten and shall avoid the 
use of abbreviations.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether there is any eye disability 
present.  The examiner should state 
whether any eye disability present 
is a congenital or developmental 
abnormality, or may be classified as 
a refractive error of the eyes.  The 
examiner should specifically state 
whether any eye disability found may 
be attributed to a known clinical 
diagnosis.

c)  The examiner should further 
state whether it is as likely as not 
that any bilateral eye condition 
found began during or is the result 
of the veteran's active duty 
service.  The examiner should also 
state whether it is as likely as not 
that any bilateral eye condition 
found is the result of the veteran's 
exposure to Chemical Agent 
Resistance Coating (CARC).  When 
asked to render an opinion as to 
whether it is as likely as not that 
a condition is the result of the 
veteran's active duty service or 
exposure to CARC, the examiner 
should specifically state whether 
any current disability is 
"definitely not," "less likely to 
be," "as likely as not," "more 
likely than not to be," or 
"definitely" connected to service 
or to exposure to CARC.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations and to obtain additional evidence.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 



